                   Case 2:19-cv-01911-MJP Document 39 Filed 01/28/21 Page 1 of 3




 1                                                     THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                              No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                     STIPULATED MOTION TO EXTEND THE
11                                                     DEADLINE FOR THE JOINT STATUS
                             Plaintiff,                REPORT & RELATED DEADLINES
12
               v.                                      NOTE ON MOTION CALENDAR:
13                                                     January 27, 2021
      BRYAN GARCIA CRUZ, an individual,
14    and DAVID ANDINO MAISONAVE, an
      individual,
15
                             Defendants.
16

17
              WHEREAS on November 22, 2019, Plaintiffs, The Pokémon Company International,
18
     Inc. (“TPCi”), filed a lawsuit against, then-anonymous, John/Jane Does 1-3;
19
              WHEREAS on March 26, 2020, Plaintiffs TPCi filed an Amended Complaint naming
20
     Bryan Garcia Cruz, an individual, as Defendant;
21
              WHEREAS on November 25, 2020, Plaintiffs TPCi filed a Second Amended Complaint
22
     naming an additional Defendant, David Andino Maisonave, an individual;
23
              WHEREAS on March 24, 2020, Mr. Cruz signed a Waiver of the Service of Summons;
24
              WHEREAS on December 5, 2020, the Second Amended Complaint was personally
25
     served on Mr. Andino;
26

      STIPULATED MOTION AND ORDER (No. 19-                                   Perkins Coie LLP
      cv-1911MJP) – 1                                                  1201 Third Avenue, Suite 4900
                                                                         Seattle, WA 98101-3099
                                                                           Phone: 206.359.8000
     151152504.1                                                            Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 39 Filed 01/28/21 Page 2 of 3




 1            WHEREAS the deadline to file the Joint Status Report is February 3, 2021;
 2            WHEREAS TPCi is engaged in settlement discussions with Mr. Andino and Mr. Cruz;
 3            NOW THEREFORE Plaintiffs and Defendants stipulate to the following schedule:
 4            1.       The Parties agree to, and with the Court’s permission shall, exchange initial
 5   disclosures no later than March 5, 2021.
 6            2.       The Parties agree to, and with the Court’s permission shall, file their Joint Status
 7   Report no later than March 5, 2021.
 8

 9    DATED: January 27, 2021
10

11     By: s/Holly M. Simpkins                            By:
       Holly M. Simpkins, WSBA No. 33297                  Bryan Garcia Cruz
12     Lauren W. Staniar, WSBA No. 48741                  5509 Legacy Crescent Place, Unit 302
       Jacob P. Dini, WSBA No. 54115                      Riverview, FL 33578-2818
13     Perkins Coie LLP
       1201 Third Avenue, Suite 4900                      Defendant
14     Seattle, WA 98101-3099
15     Telephone: 206.359.8000
       Facsimile: 206.359.9000
16     E-mail: hsimpkins@perkinscoie.com                  By:
       E-mail: lstaniar@perkinscoie.com                   David Andino Maisonave
17     E-mail: jdini@perkinscoie.com                      221 W Laurel Street
                                                          Willard, OH 44890-1342
18     Attorneys for Plaintiff, The Pokémon
19     Company International, Inc.                        Defendant

20

21

22

23

24

25

26

      STIPULATED MOTION AND ORDER (No. 19-                                         Perkins Coie LLP
      cv-1911MJP) – 2                                                        1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     151152504.1                                                                  Fax: 206.359.9000
                   Case 2:19-cv-01911-MJP Document 39 Filed 01/28/21 Page 3 of 3




 1                                                   ORDER
 2            Pursuant to the parties’ stipulation, it is so ordered.
 3

 4    DATED: January 28, 2021
 5

 6

 7                                                            A
                                                              Marsha J. Pechman
 8                                                            United States Senior District Judge
 9
     Presented by:
10   s/Holly M. Simpkins
     Holly M. Simpkins, WSBA No. 33297
11   Lauren W. Staniar, WSBA No. 48741
12   Jacob P. Dini, WSBA No. 54115
     Perkins Coie LLP
13   1201 Third Avenue, Suite 4900
     Seattle, WA 98101-3099
14   Telephone: 206.359.8000
     Facsimile: 206.359.9000
15   E-mail: hsimpkins@perkinscoie.com
16   E-mail: lstaniar@perkinscoie.com
     E-mail: jdini@perkinscoie.com
17
     Attorneys for Plaintiff,
18   The Pokémon Company International, Inc.
19

20

21

22

23

24

25

26

      STIPULATED MOTION AND ORDER (No. 19-                                        Perkins Coie LLP
      cv-1911MJP) – 3                                                       1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     151152504.1                                                                 Fax: 206.359.9000
